DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment filed on 10/03/2022.
Claims 1-18 and 20-21 are pending and are rejected.
Claims 1-2, 4-6, and 9-18 have been amended.
Claim 19 has been canceled.  Claim 21 is new.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/4/2022, 10/03/2022, and 10/19/2022 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 1, 9, and 17 have been fully considered but they are not persuasive.  Applicants are arguing in substance the following:
Arguments to claims 1 and 9:
Sharma does not teach:
in response to determining that the queue occupancy has reached the threshold value, send a pause frame to at least one client device to temporarily stop the at least one client device from sending additional cache messages.
Response to the arguments of claims 1 and 9:
Sharma [0086-0087] teaches that the transmission device includes a controller configure to determine the reception queue level of the reception device and determines whether to perform the beamforming.  When the reception queue level is higher than or equal to the QoS threshold, the transmission device does not perform beamforming, wherein:
The reception queue level reach the QoS threshold corresponds to the claimed queue occupancy has reached the threshold value, and
The controller controls the transmission device does not perform beamforming to the reception device corresponds to the claimed send a pause frame to at least one client device to temporarily stop the at least one client device from sending additional cache messages.  In order to control the transmission device whether to perform beamforming, a signal/command between the controller and the transmission device has to be performed.  Paragraph [0084], fig 7 teaches that the controller 705 controls the general operation of the transmission device. For example, the controller 705 performs processing and control for data communication.   In this paragraph, Sharma teaches that the controller controls (send a pause frame) the transmission device to not send the beamforming to the receiving device.

Arguments to claim 17:
The requested bandwidth for the new flow in Sharma is understood to be a maximum amount of data that could be transmitted over the shared link within a predetermined period of time for the new flow, rather than a cache message request rate for one or more devices.
Response to the arguments of claim 17:
Sharma [0057] teaches that the QoS controller receives the requested bandwidth rf .  The maximum rate of traffic from the other flows in shared links the flow is calculated and compared to meet the bandwidth requirement rf.   That is, based on the requested bandwidth, the flow of data is calculated to transmit to a destination host, wherein the requested bandwidth corresponds to the claim “cache message request rate”.  Paragraph [0028], fig. 1 further teaches that the switch 101 may further include rate limiters 106a-b, which may limit the amount of flow traffic entered into the network 130 from source devices, such as the host 140 or the host 150, wherein the hosts 140 and 150 corresponds the claimed “one or more devices.”
Therefore, the limitations that incorporated from claims 4 and 19 into independent claims 1, 9, and  17 are maintained.
Newly claim 21 is still rejected under prior art of record.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
means for receiving, determining, and sending in claims 17-18.
means for collecting and estimating in claim 20.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shalev (US 20170187846 A1) in view of in view of Sharma (US 20120155264 A1) .
As to claim 1, Shalev teaches a programmable switch, comprising: 
a plurality of ports configured for communication with a plurality of devices on a network ([0028] any port on a switch 104a-c may be used to connect to either a node 102a-h or another switch), wherein the programmable switch is configured to route cache messages between client devices on the network and memory devices on the network ([0028] the switches 104a-c may provide connectivity between the various nodes 102a-h.  In most cases, any port on a switch 104a-c may be used to connect to either a node 102a-h or another switch); 
circuitry configured to: 
receive cache messages for a distributed cache from client devices of the plurality of devices ([0053], fig. 2, message 222 (cache messages) received from the client process 202 at the remote system 232 from the network fabric 220 may be directed by the transport layer 216b to a receive queue 214b.  The client process 202 includes plurality of nodes such as 102 a-f);
queue the received cache messages in queues for sending the cache messages from ports of the plurality of ports to memory devices of the plurality of devices ([0053] the destination channel adapter 208b may reassemble the message 222 generated by the client process 202, and place the reassembled message into the receive queue 214b; [0055] the transport layer 216a-b may also support RDMA-write, where one process writes directly into the memory buffer of a remote system (to memory devices of the plurality of devices)); 
Shalev does not explicitly teach
generate queue occupancy information based on queue occupancies of the queues;
send the generated queue occupancy information to a controller, wherein the controller is configured to determine, based at least in part on the queue occupancy information, one or more weights for the queues used by the programmable switch in determining an order for sending cache messages.
Shalev does not explicitly teach
wherein the controller is configured to determine, based at least in part on the queue occupancy information, one or more weights for the queues used by the programmable switch in determining an order for sending cache messages.
Sharma teaches
wherein the controller is configured to determine, based at least in part on the queue occupancy information, one or more weights for the queues used by the programmable switch in determining an order for sending cache messages ([0038] the estimated performance of the QoS controller is used in the queue assignment module to determine priority queue level assignments (queue occupancy information) for the new flow at one or more of the switches in the network path, e.g., switches 101-141; [0039] the QoS controller sends the priority queue levels of the new flow to at least one of the switches in the network (weights for the queues used by the programmable switch)).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Shalev disclosure, the queue level is provided to the controller, as taught by Sharma to ensure that network resources are used efficiently for multiple applications and services.
Shalev and Sharma do not explicitly teach
determine that a queue occupancy of at least one queue has reached a high threshold value
in response to determining that the queue occupancy has reached the high threshold value, send a pause frame to at least one client device to temporarily stop the at least one client device from sending additional cache messages
Jung teaches
determine that a queue occupancy of at least one queue has reached a high threshold value ([0139] when the reception queue level (threshold value) is higher than or equal to the QoS threshold value); and
in response to determining that the queue occupancy has reached the high threshold value, send a pause frame to at least one client device to temporarily stop the at least one client device from sending additional cache messages ([0139] the transmission device does not perform beamforming when the reception queue level is higher than or equal to the QoS threshold value, and may perform the beamforming only when the reception queue level is lower than the QoS threshold value).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Shalev and Sharma disclosure, the queue level is set to receive data, as taught by Jung, for performing and managing beamforming by a transmission device based on a state change of a link with a reception device.

As to claim 5, Shalev, Sharma, and Jung teach the programmable switch of Claim 1, wherein Jung further teaches the circuitry is further configured to determine the high threshold value based on at least one of a maximum cache message size, a buffer size of the programmable switch for temporarily storing the cache messages, a bit rate of at least one port of the plurality of ports, a network latency for transmitting messages between the at least one client device and the programmable switch, and a cache message processing latency of the circuitry ([0090] when a selected sector is the same as the stored current sector based on a result of the performance of the beamforming, the controller 705 may increase the size of the first threshold value and the size of the interval in which the packet delivery rate is calculated (threshold value based on at least one of a maximum cache message size); [0100] The information for determining whether to perform the beamforming may include at least one of a size of a total available buffer (a buffer size), a size of a buffer which the reception device can currently use, information about a reception queue level of a first time, and a number of packets consumed from the first time to a second time)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Shalev disclosure, the buffer size to store data, as taught by Jung, for performing and managing beamforming by a transmission device based on a state change of a link with a reception device.

As to claim 6, Shalev,  Sharma, and Jung teach the programmable switch of Claim 1, wherein Jung further teaches the circuitry is further configured to:
determine that the queue occupancy has reached an additional high threshold value ([0139] when the reception queue level is higher than or equal to the QoS threshold value); and
in response to determining that the queue occupancy has reached the additional threshold value, send a pause frame to one or more additional client devices to temporarily stop the one or more additional client devices from sending additional cache messages ([0139] the transmission device does not perform beamforming when the reception queue level is higher than or equal to the QoS threshold value, and may perform the beamforming only when the reception queue level is lower than the QoS threshold value).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Shalev disclosure, the queue level is set to receive data, as taught by Jung, for performing and managing beamforming by a transmission device based on a state change of a link with a reception device.

As to claim 8, Shalev, Sharma, and Jung teach the programmable switch of Claim 1, wherein Shalev does not explicitly teach
the circuitry is further configured to identify, based at least in part on a size of a message flow including the cache message, a queue for queuing the cache message to be sent from a port of the programmable switch, and wherein the port is configured to send cache messages from a plurality of queues.
Jung further teaches the circuitry is further configured to identify, based at least in part on a size of a message flow including the cache message, a queue for queuing the cache message to be sent from a port of the programmable switch, and wherein the port is configured to send cache messages from a plurality of queues ([0109] When the packet delivery rate is larger than or equal to the first threshold value and the stored size of the beamforming performance interval is larger than the changed size of the beamforming performance interval, the controller 100 may increase the changed size of the beamforming performance interval; [0122] The transmission device 100 may estimate the reception queue level based on the transmission queue level of the transmission device).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Shalev disclosure, the queue level is set to receive data, as taught by Jung, for performing and managing beamforming by a transmission device based on a state change of a link with a reception device.

As to claim 21, Shalev, Sharma, and Jung teach the programmable switch of Claim 8, wherein Sharma further teaches
the identified queue is configured to queue cache messages from message flows that are greater than a threshold size ([0018] the QoS controller can assign a given flow to different priority queue levels in at least one switch depending on the current workloads in the network path. For example, if a given switch has many delay-sensitive flows (flow that are greater than a threshold), the QoS controller may assign an incoming flow to a low priority queue to avoid violating the existing delay-sensitive flows).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Shalev disclosure, the queue level is provided to the controller, as taught by Sharma to ensure that network resources are used efficiently for multiple applications and services.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Shalev (US 20170187846 A1), in view of Sharma (US 20120155264 A1, in view of Jung (US 20160294451 A1), in view of ANN (US 20160323189 A1), and further in view of Holcombe (US 9313604 B1).
As to claim 2, Shalevs, Sharma, and Jung teach the programmable switch of Claim 1, wherein Shalev further teaches the circuitry is further configured to: 
receive a cache message from a device of the plurality of devices ([0053], fig. 2, message 222 (cache messages) received from the client process 202 at the remote system 232 from the network fabric 220 may be directed by the transport layer 216b to a receive queue 214b.  The client process 202 includes plurality of nodes such as 102 a-f); 
Shalev does not explicitly teach
extract cache request information from the received cache message, the cache request information indicating a usage of the distributed cache; and
send the extracted cache request information to the controller, wherein the controller is further configured to determine, based at least in part on the extracted cache request information, at least one of: 
one or more cache message transmission rates for one or more client devices of the plurality of devices, and
 one or more weights for one or more queues used by the programmable switch in determining an order for sending cache messages.
Sharma teaches
one or more weights for one or more queues used by the programmable switch in determining an order for sending cache messages ([0038] the estimated performance of the QoS controller is used in the queue assignment module to determine priority queue level assignments (queue occupancy information) for the new flow at one or more of the switches in the network path, e.g., switches 101-141).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Shalev disclosure, the queue level is provided to the controller, as taught by Sharma to ensure that network resources are used efficiently for multiple applications and services.
Shalev and Sharma do not explicitly teach
extract cache request information from the received cache message, the cache request information indicating a usage of the distributed cache; and
send the extracted cache request information to the controller, wherein the controller is further configured to determine, based at least in part on the extracted cache request information, at least one of:
one or more cache message transmission rates for one or more client devices of the plurality of devices
AHN teaches
send the extracted cache request information to the controller, wherein the controller is further configured to determine, based at least in part on the extracted cache request information ([0146] the switch may transmit a queue statistics message including traffic statistics data for the queues according to the queue statistics request message to the controller), at least one of: 
one or more cache message transmission rates for one or more client devices of the plurality of devices ([0147] upon receiving the queue statistics message, the controller may calculate a packet loss rate for the queue), and
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Shalev and Sharma disclosure, transmit a queue statistics message, as taught by AHN, for controlling QoS by processing traffics according to respective services in a software defined networking environment.
Shalev, Sharma, and AHN do not explicitly teach
extract cache request information from the received cache message, the cache request information indicating a usage of the distributed cache; 
Holcombe teaches 
extract cache request information from the received cache message, the cache request information indicating a usage of the distributed cache (col. 11, lines 13-23, the request throttling server 125 can employ a reporting mechanism to report usage data.  When a request from a client application 119 for network service 121 resources is processed by a request throttling server 125 and a throttling determination is made, the request throttling server 125 can generate a reporting object corresponding to the parameters extracted from the request and transmit the reporting object to other request throttling servers 125 in addition to the request throttling management application);
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Shalev, Sharma, and AHN disclosure, the information is extracted from the request, as taught by Holcombe, so that the amount of data transferred to the request throttling management application can be minimized and the reporting schedule optimized so that performance of throttling by the request throttling server is improved.

As to claim 3, Shalev, Sharma, Jung, AHN, and Holcombe teach the programmable switch of Claim 2, Shalev does not explicitly teach 
the cache request information indicates at least one of a cache message request rate for the device, a number of pending cache requests at the device, a ratio between cache read requests and cache write requests for the device, and a capacity to receive cache messages at the device.
Sharma teaches 
the cache request information indicates at least one of a cache message request rate for the device, a number of pending cache requests at the device, a ratio between cache read requests and cache write requests for the device, and a capacity to receive cache messages at the device ([0057] To guarantee that the new flow f receives the requested bandwidth r.sub.f, the maximum rate of traffic from the other flows in shared links with the new flow is calculated and compared to (C-r.sub.f), where C is a link capacity of the network).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Shalev disclosure, the allow transmission rate, as taught by Sharma to ensure that network resources are used efficiently for multiple applications and services.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shalev (US 20170187846 A1) in view of in view of Sharma (US 20120155264 A1) in view of Jung (US 20160294451 A1) and further in view of AHN (US 20160323189 A1).
As to claim 4, Shalev, Sharma, and Jung teach the programmable switch of Claim 1, wherein Sharma further teaches the circuitry is further configured to:
the controller is configured to determine, based at least in part on the queue occupancy information, at least one of:
one or more cache message transmission rates for one or more client devices of the plurality of devices, and
one or more weights for the queues used by the programmable switch in determining an order for sending cache messages ([0038] the estimated performance of the QoS controller is used in the queue assignment module to determine priority queue level assignments (queue occupancy information) for the new flow at one or more of the switches in the network path, e.g., switches 101-141).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Shalev disclosure, the queue level is provided to the controller, as taught by Sharma to ensure that network resources are used efficiently for multiple applications and services.
Shalev, Sharma, and Jung do not explicitly teach
generate queue occupancy information based on queue occupancies of the queues; and
send the generated queue occupancy information to a controller on the network.
AHN teaches
generate queue occupancy information based on queue occupancies of the queues ([0113] for the output port x, the switch may configure Q1 as a priority queue, and three queues Q2, Q3, and Q4 as WRR queues. Also, weight values for Q2, Q3, and Q4 may be respectively configured as w1%, w2%, and w3%);
send the generated queue occupancy information to a controller on the network ([0114] after configuring the queue property of the output port x, the switch may transmit a queue status message to the controller). 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Shalev, Sharma, and Jung disclosure, the queue status sent from the switch  to the controller, as taught by AHN, for controlling QoS by processing traffics according to respective services in a software defined networking environment.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shalev (US 20170187846 A1) in view of in view of Sharma (US 20120155264 A1) in view of Jung (US 20160294451 A1) and further in view of Chang (US 10298456 B1).
As to claim 7, Shalev, Sharma, and Jung teach the programmable switch of Claim 1, Shalev does not explicitly teach wherein the circuitry is further configured to:
extract a priority indicator from a cache message received from a client device of the plurality of devices;
identify, based at least in part on the extracted priority indicator, a queue for queuing the cache message to be sent from a port of the plurality of ports, wherein the port is configured to send cache messages from a plurality of queues associated with different respective priority indicators.
Chang teaches
extract a priority indicator from a cache message received from a client device of the plurality of devices (col. 8, lines 53-57, the egress pipeline's parsing circuit extracts a header vector from the data message, passes this header vector to the data processing stages of its pipeline, and passes the data message's payload to the pipelines de-parser); and
identify, based at least in part on the extracted priority indicator, a queue for queuing the cache message to be sent from a port of the plurality of ports, wherein the port is configured to send cache messages from a plurality of queues associated with different respective priority indicators (col. 9, line 28-31, The arbitration circuit has (1) a set of queues for storing these header vectors, and (2) a data fetcher for retrieving header vectors from the set of queues and passing them through the data processing stages of the data plane based on the priorities of the data messages and/or queues).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Shalev disclosure, passing data based on the priorities of queues, as taught by Chang, so that the data plane can be dynamically reconfigured to increase its data message processing for a transient period of time in order to alleviate congestion in its message storing queues.

Claims 9, 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shalev US (US 20170187846 A1) in view of in view of Jung (US 20160294451 A1).
As to claim 9, Shalev teaches a method of managing network traffic for a distributed cache, the method comprising:
receiving a cache message at a programmable switch on a network from a device on the network ([0053], fig. 2, message 222 (cache messages) received from the client process 202 at the remote system 232 from the network fabric 220 may be directed by the transport layer 216b to a receive queue 214b.  The client process 202 includes plurality of nodes such as 102 a-f), wherein the programmable switch is configured to route cache messages between client devices on the network and memory devices on the network ([0028] the switches 104a-c may provide connectivity between the various nodes 102a-h.  In most cases, any port on a switch 104a-c may be used to connect to either a node 102a-h or another switch);
queuing the received cache messages in queues for sending the cache messages from ports of the plurality of ports to memory devices of the plurality of devices ([0053] the destination channel adapter 208b may reassemble the message 222 generated by the client process 202, and place the reassembled message into the receive queue 214b; [0055] the transport layer 216a-b may also support RDMA-write, where one process writes directly into the memory buffer of a remote system (to memory devices of the plurality of devices));
Shalev does not explicitly teach
determine, by the programmable switch, that a queue occupancy of at least one queue has reached a high threshold value; and
in response to determining that the queue occupancy has reached the high threshold value, sending a pause frame to at least one client device to temporarily stop the at least one client device from sending additional cache messages to the programmable switch.
Jung teaches
determine, by the programmable switch, that a queue occupancy of at least one queue has reached a high threshold value ([0139] when the reception queue level (high threshold value) is higher than or equal to the QoS threshold value); and
in response to determining that the queue occupancy has reached the high threshold value, sending a pause frame to at least one client device to temporarily stop the at least one client device from sending additional cache messages to the programmable switch ([0139] the transmission device does not perform beamforming when the reception queue level is higher than or equal to the QoS threshold value, and may perform the beamforming only when the reception queue level is lower than the QoS threshold value).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Shalev and Sharma disclosure, the queue level is set to receive data, as taught by Jung, for performing and managing beamforming by a transmission device based on a state change of a link with a reception device.

As to claim 15, Shalev and Jung teach the method of Claim 9, Jung further teaches
determining the high threshold value based on at least one of a maximum cache message size, a buffer size of the programmable switch for temporarily storing the cache messages, a bit rate of at least one port of the plurality of ports, a network latency for transmitting messages between the at least one client device and the programmable switch, and a cache message processing latency of the programmable switch ([0090] When a selected sector is the same as the stored current sector based on a result of the performance of the beamforming, the controller 705 may increase the size of the first threshold value and the size of the interval in which the packet delivery rate is calculated (threshold value based on at least one of a maximum cache message size); [0100] The information for determining whether to perform the beamforming may include at least one of a size of a total available buffer (a buffer size), a size of a buffer which the reception device can currently use, information about a reception queue level of a first time, and a number of packets consumed from the first time to a second time).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Shalev disclosure, the queue level is set to receive data, as taught by Jung, for performing and managing beamforming by a transmission device based on a state change of a link with a reception device.

As to claim 16, Shalev and Jung teach the method of Claim 9, Jung further teaches:
determining, by the programmable switch, that the queue occupancy has reached an additional high threshold value ([0139] when the reception queue level is higher than or equal to the QoS threshold value); and 
in response to determining that the queue occupancy has reached the additional threshold value, sending a pause frame to one or more additional client devices to temporarily stop the one or more additional client devices from sending additional cache messages to the programmable switch ([0139] the transmission device does not perform beamforming when the reception queue level is higher than or equal to the QoS threshold value, and may perform the beamforming only when the reception queue level is lower than the QoS threshold value).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Shalev disclosure, the queue level is set to receive data, as taught by Jung, for performing and managing beamforming by a transmission device based on a state change of a link with a reception device.

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shalev US (US 20170187846 A1) in view of in view of Jung (US 20160294451 A1) and further in view of Sharma (US 20120155264 A1).
As to claim 10, Shalev and Jung teach the method of Claim 9, Shalev does not explicitly teach
the cache request information indicates at least one of a cache message request rate for the device, a number of pending cache requests at the device, a ratio between cache read requests and cache write requests for the device, and a capacity to receive cache messages at the device.
Sharma further teaches
the cache request information indicates at least one of a cache message request rate for the device, a number of pending cache requests at the device, a ratio between cache read requests and cache write requests for the device, and a capacity to receive cache messages at the device ([0057] To guarantee that the new flow f receives the requested bandwidth r.sub.f, the maximum rate of traffic from the other flows in shared links with the new flow is calculated and compared to (C-r.sub.f), where C is a link capacity of the network).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Shalev disclosure, the allow transmission rate, as taught by Sharma to ensure that network resources are used efficiently for multiple applications and services.

As to claim 14, Shalev and Jung teach the method of Claim 9, Shalev does not explicitly teach
wherein the cache request information indicates at least one of a cache message request rate for the device, a number of pending cache requests at the device, a ratio between cache read requests and cache write requests for the device, and a capacity to receive cache messages at the device.
Sharma teaches:
the cache request information indicates at least one of a cache message request rate for the device, a number of pending cache requests at the device, a ratio between cache read requests and cache write requests for the device, and a capacity to receive cache messages at the device ([0057] To guarantee that the new flow f receives the requested bandwidth r.sub.f, the maximum rate of traffic from the other flows in shared links with the new flow is calculated and compared to (C-r.sub.f), where C is a link capacity of the network).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Shalev disclosure, the allow transmission rate, as taught by Sharma to ensure that network resources are used efficiently for multiple applications and services.

Claim 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shalev US (US 20170187846 A1), in view of in view of Jung (US 20160294451 A1), and further in view of Chang (US 10298456 B1).
As to claim 11, Shalev and Jung teach the method of Claim 9, Shalev does not explicitly teach:
extracting a priority indicator from the cache message; and
identifying, based at least in part on the extracted priority indicator, a queue for queuing the cache message to be sent from a port of the programmable switch, wherein the port is configured to send cache messages from a plurality of queues associated with different respective priority indicators.
Chang teaches
extracting a priority indicator from the cache message (col. 8, lines 53-57, the egress pipeline's parsing circuit extracts a header vector from the data message, passes this header vector to the data processing stages of its pipeline, and passes the data message's payload to the pipelines de-parser); and
identifying, based at least in part on the extracted priority indicator, a queue for queuing the cache message to be sent from a port of the programmable switch, wherein the port is configured to send cache messages from a plurality of queues associated with different respective priority indicators (col. 9, line 28-31, The arbitration circuit has (1) a set of queues for storing these header vectors, and (2) a data fetcher for retrieving header vectors from the set of queues and passing them through the data processing stages of the data plane based on the priorities of the data messages and/or queues).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Jung disclosure, passing data based on the priorities of queues, as taught by Chang, so that the data plane can be dynamically reconfigured to increase its data message processing for a transient period of time in order to alleviate congestion in its message storing queues.

As to claim 12, Shalev and Jung teach the method of Claim 9, Shalev does not explicitly teach
identifying, based at least in part on a size of a message flow including the cache message, a queue for queuing the cache message to be sent from a port of the programmable switch, wherein the port is configured to send cache messages from a plurality of queues.
Chang teaches
identifying, based at least in part on a size of a message flow including the cache message, a queue for queuing the cache message to be sent from a port of the programmable switch, wherein the port is configured to send cache messages from a plurality of queues (col. 9, line 28-31, The arbitration circuit has (1) a set of queues for storing these header vectors, and (2) a data fetcher for retrieving header vectors from the set of queues and passing them through the data processing stages of the data plane based on the priorities of the data messages and/or queues).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Shalev disclosure, passing data based on the priorities of queues, as taught by Chang, so that the data plane can be dynamically reconfigured to increase its data message processing for a transient period of time in order to alleviate congestion in its message storing queues.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shalev US (US 20170187846 A1) in view of in view of Jung (US 20160294451 A1)  in view of Sharma (US 20120155264 A1) and further in view of ANN (US 20160323189 A1).
As to claim 13, Shalev and Jung teach the method of Claim 9, Shalev does not explicitly teach
generating, by the programmable switch, queue occupancy information based on queue occupancies of the queues; and
sending the generated queue occupancy information to a controller, wherein the controller is further configured to determine, based at least in part on the queue occupancy information, at least one of:
one or more cache message transmission rates for one or more client devices using the distributed cache, and
one or more  weights for one or more queues used by the programmable switch in determining an order for sending cache messages.
Sharma teaches
wherein the controller is further configured to determine, based at least in part on the queue occupancy information  ([0038] the estimated performance of the QoS controller is used in the queue assignment module to determine priority queue level assignments (queue occupancy information) for the new flow at one or more of the switches in the network path, e.g., switches 101-141; [0039] the QoS controller sends the priority queue levels of the new flow to at least one of the switches in the network (weights for the queues used by the programmable switch)), at least one of:
one or more cache message transmission rates for one or more client devices using the distributed cache ([0147] upon receiving the queue statistics message, the controller may calculate a packet loss rate for the queue), and
one or more  weights for one or more queues used by the programmable switch in determining an order for sending cache messages ([0038] the estimated performance of the QoS controller is used in the queue assignment module to determine priority queue level assignments (queue occupancy information) for the new flow at one or more of the switches in the network path, e.g., switches 101-141).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Shalev disclosure, the queue level is provided to the controller, as taught by Sharma to ensure that network resources are used efficiently for multiple applications and services.
Shalev, Jung, and Sharma do not explicitly teach
generating, by the programmable switch, queue occupancy information based on queue occupancies of the queues;  and 
sending the generated queue occupancy information to a controller.
AHN further teaches:
generating, by the programmable switch, queue occupancy information based on queue occupancies of the queues ([0113] for the output port x, the switch may configure Q1 as a priority queue, and three queues Q2, Q3, and Q4 as WRR queues. Also, weight values for Q2, Q3, and Q4 may be respectively configured as w1%, w2%, and w3%); and
sending the generated queue occupancy information to a controller ([0114] after configuring the queue property of the output port x, the switch may transmit a queue status message to the controller);
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Shalev, Jung, and Sharma disclosure, the queue status sent from the switch  to the controller, as taught by AHN, for controlling QoS by processing traffics according to respective services in a software defined networking environment.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shalev (US 20170187846 A1) in view of Sharma (US 20120155264 A1).
As to claim 17, Shalev teaches a controller for a distributed cache, the controller comprising: 
an interface configured to communicate with at least one programmable switch on a network ([0028] any port on a switch 104a-c may be used to connect to either a node 102a-h or another switch), wherein the programmable switch is configured to route cache messages between client devices on the network and memory devices on the network ([0028] the switches 104a-c may provide connectivity between the various nodes 102a-h.  In most cases, any port on a switch 104a-c may be used to connect to either a node 102a-h or another switch);
means for receiving cache request information from the at least one programmable switch on the network ([0053], fig. 2, message 222 (cache messages) received from the client process 202 at the remote system 232 from the network fabric 220 may be directed by the transport layer 216b to a receive queue 214b.  The client process 202 includes plurality of nodes such as 102 a-f), 
Shalev does not explicitly teach
the cache request information indicating cache request usage in the distributed cache by providing at least one of a cache message request rate for one or more devices, a number of pending cache requests at the one or more devices, a ratio between cache read requests and cache write requests for the one or more devices, and a capacity to receive cache messages at the one or more devices.
means for determining, based at least in part on the received cache request information, at least one of one or more weights for queues used by the at least one programmable switch in determining an order for sending cache messages a cache message transmission rate for a client device using the distributed cache; and 
means for sending at least one of: 
the cache message transmission rate to the client device, and 
the one or more weights to the at least one programmable switch.
Sharma teaches
the cache request information indicating cache request usage in the distributed cache by providing at least one of a cache message request rate for one or more devices, a number of pending cache requests at the one or more devices, a ratio between cache read requests and cache write requests for the one or more devices, and a capacity to receive cache messages at the one or more devices ([0057] To guarantee that the new flow f receives the requested bandwidth r.sub.f, the maximum rate of traffic from the other flows in shared links with the new flow is calculated and compared to (C-r.sub.f), where C is a link capacity of the network).
means for determining, based at least in part on the received cache request information, at least one of one or more weights for queues used by the at least one programmable switch in determining an order for sending cache messages ([0038] the estimated performance of the QoS controller is used in the queue assignment module to determine priority queue level assignments (queue occupancy information) for the new flow at one or more of the switches in the network path, e.g., switches 101-141) and a cache message transmission rate for a client device using the distributed cache ([0039] the QoS controller sends the priority queue levels of the new flow to at least one of the switches in the network); and 
means for sending at least one of: 
the cache message transmission rate to the client device ([0057] To guarantee that the new flow f receives the requested bandwidth r.sub.f, the maximum rate of traffic from the other flows in shared links with the new flow is calculated and compared to (C-r.sub.f), where C is a link capacity of the network)), and 
the one or more weights to the at least one programmable switch ([0038] the estimated performance of the QoS controller is used in the queue assignment module to determine priority queue level assignments (queue occupancy information) for the new flow at one or more of the switches in the network path, e.g., switches 101-141; [0039] the QoS controller sends the priority queue levels of the new flow to at least one of the switches in the network (weights for the queues used by the programmable switch)).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Shalev disclosure, the allow transmission rate, as taught by Sharma to ensure that network resources are used efficiently for multiple applications and services.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shalev (US 20170187846 A1) in view of Sharma (US 20120155264 A1) and further in view of ANN (US 20160323189 A1).
As to claim 18, Shalev and Sharma teach the controller of Claim 17, Shave does not explicitly teach the controller, further comprising means for:
means for receiving queue occupancy information from the at least one programmable switch, the queue occupancy information indicating queue occupancies of queues used by the at least one programmable switch in determining an order for sending caches messages;
means for determining, based at least in part on the received queue occupancy information, at least one of:
one or more cache message transmission rates for one or more client devices using the distributed cache, and 
a weight for a queue used by the at least one programmable switch in determining an order for sending cache messages; and 
means for sending at least one of: 
the one or more cache message transmission rates to the one or more client devices; and
the weight to the at least one programmable switch.
Sharma teaches
means for sending at least one of: 
the one or more cache message transmission rates to the one or more client devices ([0057] To guarantee that the new flow f receives the requested bandwidth r.sub.f, the maximum rate of traffic from the other flows in shared links with the new flow is calculated and compared to (C-r.sub.f), where C is a link capacity of the network)); and 
the weight to the at least one programmable switch ([0038] the estimated performance of the QoS controller is used in the queue assignment module to determine priority queue level assignments (queue occupancy information) for the new flow at one or more of the switches in the network path, e.g., switches 101-141; [0039] the QoS controller sends the priority queue levels of the new flow to at least one of the switches in the network (weights for the queues used by the programmable switch)).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Shalev and AHN disclosure, the queue level is provided to the controller, as taught by Sharma to ensure that network resources are used efficiently for multiple applications and services.
Shalev and Sharma do not explicitly teach
means for receiving queue occupancy information from the at least one programmable switch, the queue occupancy information indicating queue occupancies of queues used by the at least one programmable switch in determining an order for sending caches messages;
means for determining, based at least in part on the received queue occupancy information, at least one of:
one or more cache message transmission rates for one or more client devices using the distributed cache, and 
a weight for a queue used by the at least one programmable switch in determining an order for sending cache messages.
AHN teaches
means for receiving queue occupancy information from the at least one programmable switch, the queue occupancy information indicating queue occupancies of queues used by the at least one programmable switch in determining an order for sending caches messages ([0146] the switch may transmit a queue statistics message including traffic statistics data for the queues according to the queue statistics request message to the controller); 
means for determining, based at least in part on the received queue occupancy information, at least one of:
one or more cache message transmission rates for one or more client devices using the distributed cache ([0147] upon receiving the queue statistics message, the controller may calculate a packet loss rate for the queue), and 
a weight for a queue used by the at least one programmable switch in determining an order for sending cache messages ([0038] the estimated performance of the QoS controller is used in the queue assignment module to determine priority queue level assignments (queue occupancy information) for the new flow at one or more of the switches in the network path, e.g., switches 101-141).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Shalev and Sharma disclosure, the queue status sent from the switch  to the controller, as taught by AHN, for controlling QoS by processing traffics according to respective services in a software defined networking environment. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shalev (US 20170187846 A1), in view of Sharma (US 20120155264 A1), and further in view of Lundqvist (US 20180242191 A1).
As to claim 20, Shalev and Sharma teach the controller of Claim 17, Shalev does not explicitly teach means for:
collecting at least one of queue occupancy information and cache request information received from the at least one programmable switch, the cache request information indicating cache request usage in the distributed cache; and
estimating network traffic based on the collected at least one of queue occupancy information and cache request information.
Lundqvist teaches
collecting at least one of queue occupancy information and cache request information received from the at least one programmable switch, the cache request information indicating cache request usage in the distributed cache ([0172] information may be collected from measurements of e.g. load or queue levels made in multiple network nodes); and
estimating network traffic based on the collected at least one of queue occupancy information and cache request information ([0172] This is especially useful if the whole data flow path T.sub.P is under control of one access network operator, such that it is possible to make a reasonable estimate of the congestion).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Shalev disclosure, a predictive network congestion, as taught by Lundqvist, for schedulers that are handling many flows to different user/receiver devices, and have the possibility to schedule transmissions to the user/receiver devices that have the best channel conditions at a given transmission time while maintaining a minimum required end-to-end quality of service for all flows.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGUYEN/Primary Examiner, Art Unit 2456